UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4947
MORETTA T. BROWN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-01-769)

                      Submitted: May 6, 2003

                      Decided: July 10, 2003

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Christopher M. Vann, ANDRESEN & ASSOCIATES, Charlotte,
North Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Eric William Ruschky, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.
2                      UNITED STATES v. BROWN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Moretta T. Brown was a bail bondsman who testified at a bond
hearing. Brown’s testimony led to her conviction for making a false
material declaration, in violation of 18 U.S.C. § 1623 (2000). Brown
has timely appealed her conviction and sentence.

   First, Brown asserts the district court erred in denying her motion
for acquittal on the ground that the evidence was insufficient to sus-
tain her conviction. We review this claim to consider whether, taking
the evidence in the light most favorable to the Government, any rea-
sonable trier of fact could have found the defendant guilty beyond a
reasonable doubt. Glasser v. United States, 315 U.S. 60, 80 (1942).
Brown’s claim is meritless. Brown knowingly made a false material
declaration under oath before a federal court. 18 U.S.C. § 1623(a)
(2000); United States v. Wilkinson, 137 F.3d 214, 225 (4th Cir. 1998).
Brown fails to establish her false testimony resulted from confusion
or mistake. United States v. Dunnigan, 507 U.S. 87, 94 (1993). Addi-
tionally, Brown fails to establish her testimony was immaterial.
United States v. Littleton, 76 F.3d 614, 618 (4th Cir. 1996).

   Second, Brown asserts the district court failed to correct a violation
of its sequestration order. We review this claim for harmless error.
United States v. Rhynes, 218 F.3d 310, 323 (4th Cir. 2000). Brown’s
claim is meritless. The district court’s rulings regarding witness testi-
mony were well within its discretion. United States v. Cropp, 127
F.3d 354, 363 (4th Cir. 1997); Rhynes, 218 F.3d at 316, 322, 326.

   Third, Brown asserts the district court erred in enhancing her sen-
tence for obstruction of justice. We review this claim for clear error.
United States v. Puckett, 61 F.3d 1092, 1095 (4th Cir. 1995). Brown’s
claim is meritless. Brown’s enhancement was proper. U.S. Sentencing
Guidelines Manual § 3C1.1, comment. (n.4(b)) (2002); Dunnigan,
                      UNITED STATES v. BROWN                        3
507 U.S. 87, 92-98; United States v. Jones, 308 F.3d 425, 428 n.2 (4th
Cir. 2002).

  Accordingly, we affirm Brown’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                         AFFIRMED